t c no united_states tax_court gerald a sadler petitioner v commissioner of internal revenue respondent docket no filed date p a tax attorney was the president and sole shareholder of six corporations p prepared his own forms w-2 for and from these corporations the forms w-2 listed large amounts of federal_income_tax withheld the corporations did not deposit with the irs or withhold any federal income taxes on the wages earned by p on his tax returns for and p reported the correct_tax imposed under subtitle a however p also reported as withholdings the amounts listed on the false forms w-2 held p had an underpayment_of_tax for and see sec_6664 i r c sec_1_6664-2 income_tax regs held further p is liable for the fraud_penalty for and held further the periods of limitation on assessment for and did not expire gerald a sadler pro_se derek b matta and gordon p sanz for respondent vasquez judge respondent determined the following deficiency in and penalties on petitioner's federal_income_tax penalties year deficiency sec_6663 dollar_figure dollar_figure -- dollar_figure by amendment to answer respondent increased the amount of the fraud_penalty for to dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the issues for decision are whether petitioner is liable for the fraud_penalty for and and whether the periods of limitation for and have expired findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition gerald a sadler mr sadler resided in houston texas respondent concedes that there is no deficiency for petitioner's background from until date petitioner was a licensed attorney who practiced law in texas as part of his practice petitioner prepared tax returns and forms for clients including form sec_1040 u s individual_income_tax_return forms w-2 wage and tax statement forms w-4 employee's withholding allowance certificate forms employer's annual federal unemployment futa_tax return and form sec_941 employer's quarterly federal tax_return petitioner was admitted to practice before this court on at least two occasions he represented clients before this court petitioner's businesses during the years in issue petitioner was president and the 100-percent shareholder of the following corporations jerry sadler attorney at law p c the law offices of jerry sadler p c sixty eleven kirby corp jay ess p c j s p c doing business as jerry sadler attorney at law p c and ghee a ess p c altogether petitioner's corporations during the years in issue petitioner's corporations were having financial problems payroll checks of petitioner's employees were bouncing this corporation was formerly known as airtop heating and air conditioning inc petitioner's taxes petitioner prepared and timely filed his form sec_1040 for original return and return prior to date petitioner prepared and filed a form 1040x amended u s individual_income_tax_return for amended_return petitioner prepared the forms w-2 that he attached to his original return amended_return and return the forms w-2 listed the following amounts as federal_income_tax withheld year employer federal_income_tax withheld law offices of jerry sadler p c dollar_figure jerry sadler attorney at law p c big_number sixty eleven kirby corp big_number j s p c doing business as jerry sadler attorney at law p c big_number during the years in issue petitioner's corporations did not deposit with the internal_revenue_service irs any federal income taxes on the wages earned by petitioner petitioner solely was responsible for making these deposits on his original return petitioner reported a dollar_figure tax_liability and dollar_figure of federal_income_tax withheld and claimed a dollar_figure refund the irs assessed petitioner's tax_liability of dollar_figure and issued petitioner a dollar_figure refund check on his amended_return petitioner reported a dollar_figure additional tax_liability and dollar_figure of additional federal_income_tax withheld and claimed an additional refund in the amount of dollar_figure the irs did not assess the additional tax_liability reported on the amended_return on his return petitioner reported a dollar_figure tax_liability and dollar_figure of federal_income_tax withheld and claimed a dollar_figure refund petitioner's criminal conviction on date pursuant to a plea agreement petitioner pleaded guilty to violating title u s c section for the following reason he made and presented to the united_states treasury_department a claim against the united_states for payment which he knew to be false fictitious or fraudulent by preparing and causing to be prepared a u s individual_income_tax_return form_1040 for calendar_year which was presented to the united_states treasury_department through the internal_revenue_service wherein he claimed a refund of taxes in the amount of seventeen thousand four hundred forty- three and dollars dollar_figure knowing such claim to be false fictitious or fraudulent the parties did not explain the difference between the amount petitioner claimed as a refund and the refund check issued by the irs opinion i fraud the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud see 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing see 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to satisfy the burden_of_proof the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never presumed see 55_tc_85 a underpayment the parties agree that petitioner's tax_liabilities for and not including penalties interest or credits for withholding are dollar_figure and dollar_figure respectively on the - amended_return petitioner reported dollar_figure as his tax_liability for and on the return petitioner reported dollar_figure as his tax_liability for petitioner argues that because he showed the correct amount of tax imposed under subtitle a on his amended_return and return there is no underpayment_of_tax in this case an underpayment is the amount by which the tax imposed exceeds the excess of the sum of the amount shown as the tax by the taxpayer on his return plus amounts not so shown that were previously assessed or collected without assessment over the amount of rebates made see sec_6664 in making this computation the amount shown as the tax by the taxpayer on his return is reduced by the excess of the amounts shown by the taxpayer on his return as credits for tax withheld under sec_31 relating to tax withheld on wages over the amounts actually withheld with respect to a taxable_year before the return is filed for such taxable_year sec_1_6664-2 and income_tax regs sec_1_6664-2 income_tax regs takes into consideration the situation in which a taxpayer overstates the we note that while the regulation was not issued until after petitioner filed the tax returns at issue in the case at bar it does govern the definition of an underpayment with respect to respondent's penalty determination herein as sec_1_6664-1 through income_tax regs apply to returns the due_date of which is after date see sec_7805 rice v commissioner tcmemo_1999_65 sec_1_6664-1 income_tax regs - - credit for withholding see sec_1_6664-2 example income_tax regs accordingly if a taxpayer overstates the credit for withholding the overstatement decreases the amount shown as the tax by the taxpayer on his return and increases the underpayment_of_tax petitioner claimed that he had withholding credits of dollar_figure and dollar_figure for and respectively petitioner attached false forms w-2 which he prepared to substantiate these claims petitioner knew that his corporations did not deposit or withhold see infra federal income taxes on the wages he earned during and petitioner's overstatements of withholding resulted in the following underpayments petitioner failed to address the difference between the amount he claimed as withholding credits on his return dollar_figure and the amount he listed as federal_income_tax withheld on his forms w-2 dollar_figure tax imposed under subtitle a dollar_figure tax_shown_on_the_return dollar_figure tax previously assessed dollar_figure amount of rebates made qdollar_figure balance - big_number underpayment dollar_figure ' this equals the reported tax liability--dollar_figure-- minus the overstated withholding--dollar_figure tax imposed under subtitle a dollar_figure tax_shown_on_the_return dollar_figure tax previously assessed dollar_figure amount of rebates made dollar_figure balance -- big_number underpayment dollar_figure ' this equals the reported tax liability--dollar_figure--minus the overstated withholding--dollar_figure see sec_6664 sec_1_6664-2 example income_tax regs b fraudulent intent the commissioner must prove that a portion of the underpayment for each taxable_year in issue was due to fraud see 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 79_tc_995 affd 748_f2d_331 6th cir a taxpayer's entire course of conduct can be indicative of fraud see 56_tc_213 53_tc_96 the sophistication education and intelligence of the taxpayer are relevant to determining fraudulent intent see 99_tc_202 stephenson v commissioner supra pincite 19_tc_631 petitioner is a tax attorney who engaged in a fraudulent refund scheme in order to generate money for his financially strapped businesses during the years in issue payroll checks issued to employees of petitioner's corporations contained notations showing the amount of tax withheld from each check payroll checks issued to petitioner contained no notations regarding taxes being withheld during the years in issue petitioner did not segregate any amounts he allegedly withheld as taxes from his payroll checks when questioned by respondent as to what he did with the funds he allegedly withheld from his own paychecks petitioner replied spent them at trial petitioner admitted that the withholding amounts on the forms w-2 he prepared were fictitious because neither he nor his corporations deposited any of the federal income taxes he claims he his corporations withheld on the wages he earned we conclude that petitioner knew that the amounts he listed as withholding on his forms w-2 were false that he knew that these amounts were not withheld and that he intentionally reported false withholding information on his original return amended_return and return in order to generate refunds for and so as to have extra funds to sustain himself and his financially strapped businesses petitioner asserts that his testimony was direct candid truthful credible and honest we disagree his testimony was evasive and not credible additionally petitioner pleaded guilty to filing a false claim for a refund of federal income taxes we conclude that respondent has proven by clear_and_convincing evidence that petitioner fraudulently underpaid his taxes for and once the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent penalty except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud see sec a and b petitioner has not proven that any part of either underpayment is not attributable to fraud therefore the entire underpayments for and are subject_to the percent penalty il periods of limitation petitioner argues that respondent cannot assess the tax_liabilities petitioner reported on his tax returns due to the expiration of the statutory periods of limitation in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time see sec_6501 if the return is fraudulent it deprives the taxpayer of the bar of the statutory period of limitations for that year see 464_us_386 288_f2d_517 2d cir affg tcmemo_1960_32 see also 102_tc_380 we found that petitioner filed fraudulent income_tax returns for and therefore the period of limitation on assessment for each of these years remains open in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
